 Case 3:19-cv-02522-K-BH Document 22 Filed 08/13/20           Page 1 of 1 PageID 109



                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF TEXAS
                            DALLAS DIVISION

DAVID JAMES WEST,                           §
         Plaintiff,                         §
                                            §
vs.                                         §          No. 3:19-CV-2522-K
                                            §
DONALD J. TRUMP,                            §
         Defendant.                         §

         ORDER ACCEPTING FINDINGS AND RECOMMENDATION
             OF THE UNITED STATES MAGISTRATE JUDGE

      After reviewing all relevant matters of record in this case, including the Findings,

Conclusions, and Recommendation of the United States Magistrate Judge and any

objections thereto, in accordance with 28 U.S.C. § 636(b)(1), the Court is of the

opinion that the Findings and Conclusions of the Magistrate Judge are correct and they

are accepted as the Findings and Conclusions of the Court. For the reasons stated in

the Findings, Conclusions, and Recommendation of the United States Magistrate

Judge, Defendant United States of America’s Motion to Dismiss, filed January 6, 2020 (doc.

12), is GRANTED.          By separate judgment, the plaintiff’s complaint will be

DISMISSED for lack of jurisdiction.


      SO ORDERED.


      Signed August 13th, 2020.

                                         ED KINKEADE
                                         UNITED STATES DISTRICT JUDGE
